PER CURIAM.
The order revoking probation on the basis that the defendant committed the offenses of burglary and petit theft while on probation is affirmed. The cause, however, is remanded to the trial court with directions to: (1) modify the written order revoking probation so as to conform to the trial court’s oral pronouncements at the close of the probation revocation hearing, to wit: (a) strike the findings that the defendant failed to submit written reports and failed to pay the costs of her supervision, and (b) modify the finding that the defendant committed a burglary and a strong arm robbery so as to reflect that the defendant committed a burglary and a petit theft; and (2) give the defendant credit for any time spent in the county jail prior to the imposition of sentence as required by Section 921.161(1), Florida Statutes (1983). See Lund v. State, 396 So.2d 255 (Fla. 3d DCA 1981).
Affirmed in part and remanded.